DETAILED ACTION
Claims 1 and 3-5 are allowed.
This office action is responsive to the amendment filed on 02/26/21.  As directed by the amendment: claims 1 and 3-5 have been amended; and no claims have been cancelled nor added.  Thus, claims 1 and 3-5 are presently pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiners statement of reasons for allowance:
The prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims.  Specifically, the prior art does not disclose a laser welding method  comprising the steps of the claimed coupling forming step of forming a T coupling, welding step in which in the welding step the laser beam is moved at constant speed in an advance direction as a direction along the side surface of the first plate, the laser beam is reciprocated in direction perpendicular to the advance direction and the laser beam is irradiated as the laser beam is moved in the advance direction while weaving in which the laser beam is irradiated as the laser beam is moved periodically at a constant speed and laterally to the advance direction in which the sum of a weaving width of the laser beam and spot diameter of the beam is greater than 0.4 times and smaller than 1.5 times a thickness of the first plate and a deviation between a center of the side surface of the first plate and a center of the weaving width is not larger than half of the thickness of the first plate as recited in Claim 1.
          The closest prior art reference of record is Dipling (DE 4402345).  While Dipling does disclose a device for welding a belt and a web in particular a T-joint, Dipling does not disclose the limitation of the laser beam is irradiated as the laser beam is moved in the advance direction while weaving in which the laser beam is irradiated as the laser beam is moved periodically at a constant speed and laterally to the advance direction as recited in independent claim 1.   Dipling fails to teach or suggest “weaving” as the term has a specific meaning in the technical field of welding such that one of ordinary skill in the art in the technical field of welding would understanding that “weaving” welding is a welding technique where the 

CONCLUSION
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/joseph iskra/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761